Order entered December 12, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00773-CV

                  IN THE INTEREST OF R.R. AND J.V., CHILDREN

                    On Appeal from the 254th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DF11-02361-R

                                        ORDER
      Before the Court is Georganna L. Simpson’s notice of substitution and designation of

lead counsel. The Clerk of the Court is DIRECTED to REMOVE Gaylynn Gee as Bertha

Ramirez’s counsel and SUBSTITUTE Georganna L. Simpson as lead counsel for Bertha

Ramirez. All future correspondence should be sent to Georganna L. Simpson, LLC. 1349

Empire Central Drive, Woodview Tower, Suite 600, Dallas, Texas 75247.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE